Appeal from an order of the County Court, Richmond County, denying, without a hearing, an application in the nature of a writ of error coran, nobis to vacate a judgment of said court rendered on October 8, 1954, convicting appellant, on his plea of guilty, of grand larceny in the second degree. Order reversed on the law and the facts and application remitted to the County Court for a hearing on the issues and for such further proceedings thereon as may be proper and not inconsistent herewith. It is claimed that the District Attorney knowingly suppressed material evidence. It is our opinion that a hearing should be held on this issue. Wenzel, BeldoCk, Murphy and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to affirm.